Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 January 4, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 Infinity Q Diversified Alpha Fund (S000046414) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Infinity Q Diversified Alpha Fund (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated December 31, 2015, and filed electronically as Post-Effective Amendment No. 76 to the Trust’s Registration Statement on FormN-1A on December 29, 2015. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7220. Very truly yours, /s/ Eric W. Pinciss Eric W. Pinciss, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
